Exhibit 10.3

 

PHATHOM PHARMACEUTICALS, INC.

2019 Incentive Award Plan

Stock Option Grant Notice

Capitalized terms not specifically defined in this Stock Option Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2019 Incentive Award
Plan (as amended from time to time, the “Plan”) of Phathom Pharmaceuticals, Inc.
(the “Company”).

The Company hereby grants to the participant listed below (“Participant”) the
stock option described in this Grant Notice (the “Option”), subject to the terms
and conditions of the Plan and the Stock Option Agreement attached hereto as
Exhibit A (the “Agreement”), both of which are incorporated into this Grant
Notice by reference.

 

Participant:

 

Grant Date:

 

Exercise Price per Share:

 

Shares Subject to the Option:

 

Final Expiration Date:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

Type of Option

☐  Incentive Stock Option☐  Non-Qualified Stock Option

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.  

 

PHATHOM PHARMACEUTICALS, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Print Name:

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.
GENERAL

1.1Grant of Option. The Company has granted to Participant the Option effective
as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

ARTICLE II.
PERIOD OF EXERCISABILITY

2.1Commencement of Exercisability. The Option will vest and become exercisable
according to the vesting schedule in the Grant Notice (the “Vesting Schedule”),
except that any fraction of a Share as to which the Option would be vested or
exercisable will be accumulated and will vest and become exercisable only when a
whole Share has accumulated.  The Option shall not be exercisable with respect
to fractional Shares.  Notwithstanding anything in the Grant Notice, the Plan or
this Agreement to the contrary, unless the Administrator otherwise determines,
the Option will immediately expire and be forfeited as to any portion that is
not vested and exercisable as of Participant’s Termination of Service for any
reason.

2.2Duration of Exercisability. The Vesting Schedule is cumulative.  Any portion
of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires.  The Option will be forfeited immediately
upon its expiration.

2.3Expiration of Option. Subject to Section 5.3 of the Plan, the Option may not
be exercised to any extent by anyone after, and will expire on, the first of the
following to occur:

(a)The final expiration date in the Grant Notice, which shall in no event be
more than ten (10) years from the Grant Date;

(b)If this Option is designated as an Incentive Stock Option and the
Participant, at the time the Option was granted, was a Greater Than 10%
Stockholder, the expiration of five (5) years from the Grant Date;

(c)Except as the Administrator may otherwise approve, the expiration of three
(3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

(d)Except as the Administrator may otherwise approve, the expiration of one (1)
year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability;

(e)Except as the Administrator may otherwise approve, the date of Participant’s
Termination of Service for Cause.; and

 

--------------------------------------------------------------------------------

 

(f)With respect to any unvested portion of the Option, the date that is thirty
(30) days following Participant’s Termination of Service by reason of
Participant’s death or Disability, or such shorter period as may be determined
by the Administrator.

ARTICLE III.
EXERCISE OF OPTION

3.1Person Eligible to Exercise. During Participant’s lifetime, only Participant
may exercise the Option, unless it has been disposed of, with the consent of the
Administrator, pursuant to a domestic relations order.  After Participant’s
death, any exercisable portion of the Option may, prior to the time when the
Option becomes unexercisable under Section 2.3 hereof, be exercised by the
Participant’s Designated Beneficiary or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

3.2Partial Exercise. Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised, in whole or in part, according to
the procedures in the Plan at any time prior to the time the Option or portion
thereof expires, except that the Option may only be exercised for whole Shares.

3.3Tax Withholding.

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Option.

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.
OTHER PROVISIONS

4.1Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

4.2Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number.  Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the person entitled to exercise the
Option) at Participant’s last known mailing address, email address or facsimile
number in the Company’s personnel files.  By a notice given pursuant to this
Section, either party may designate a different address for notices to be given
to that party.  Any notice will be deemed duly given when actually received,
when sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, when delivered by a nationally
recognized express shipping company or upon receipt of a facsimile transmission
confirmation.

 

--------------------------------------------------------------------------------

 

4.3Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

4.4Conformity to Securities Laws. The Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended to the extent necessary to conform to such Applicable
Laws.

4.5Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b‑3) that are requirements for the application of such exemptive
rule.  To the extent Applicable Laws permit, this Agreement will be deemed
amended as necessary to conform to such applicable exemptive rule.

4.7Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

4.8Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
may not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant will have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to the Option, as and when exercised pursuant to the terms hereof.

4.10Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

--------------------------------------------------------------------------------

 

4.12Incentive Stock Options. If the Option is designated as an Incentive Stock
Option:

(a)Participant acknowledges that to the extent the aggregate fair market value
of shares (determined as of the time the option with respect to the shares is
granted) with respect to which stock options intended to qualify as “incentive
stock options” under Section 422 of the Code, including the Option, are
exercisable for the first time by Participant during any calendar year exceeds
$100,000 or if for any other reason such stock options do not qualify or cease
to qualify for treatment as “incentive stock options” under Section 422 of the
Code, such stock options (including the Option) will be treated as non-qualified
stock options.  Participant further acknowledges that the rule set forth in the
preceding sentence will be applied by taking the Option and other stock options
into account in the order in which they were granted, as determined under
Section 422(d) of the Code.  Participant acknowledges that amendments or
modifications made to the Option pursuant to the Plan that would cause the
Option to become a Non-Qualified Stock Option will not materially or adversely
affect Participant’s rights under the Option, and that any such amendment or
modification shall not require Participant’s consent.  Participant also
acknowledges that if the Option is exercised more than three (3) months after
Participant’s Termination of Service as an Employee, other than by reason of
death or disability, the Option will be taxed as a Non-Qualified Stock Option.

(b)Participant will give prompt written notice to the Company of any disposition
or other transfer of any Shares acquired under this Agreement if such
disposition or other transfer is made (a) within two (2) years from the Grant
Date or (b) within one (1) year after the transfer of such Shares to
Participant.  Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

* * * * *

 